Citation Nr: 1213901	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  06-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) from a June 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement with respect to the issues on appeal in July 2005 and the RO issued a statement of the case dated in May 2006.  The Veteran filed a substantive appeal the same month.

In June 2010, the Board, inter alia, granted the Veteran's claim for service connection for diabetes mellitus type II, and denied the Veteran's claims for service connection for hypertension and erectile dysfunction, to include as secondary to diabetes mellitus type II.  The Veteran appealed the denial of his claims to the Court of Appeals for Veterans Claims (Court).  In August 2011, the Court granted the parties' Joint Motion for Remand, vacating the portion of the Board's June 2010 decision that denied service connection for hypertension and erectile dysfunction and remanding the case in compliance with the terms of the Joint Motion.

Finally, as noted by the Board in June 2010, the Veteran was denied entitlement to service connection for hearing loss and tinnitus in the June 2005 rating decision.  The Veteran did not file a notice of disagreement with respect to these claims.  In May 2010, however, the Veteran's representative, in an Informal Hearing Presentation, addressed these issues.  Because the Veteran did not file a notice of disagreement with respect to these issues, the June 2005 rating decision became final, 38 C.F.R. §§ 3.104, 20.302, 20.1103, and the Veteran would need to present new and material evidence to reopen the claims.  The RO should contact the Veteran and his representative to determine whether the Veteran wishes to file an application to reopen claims for hearing loss and tinnitus.  These issues are again referred to the AOJ for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion, and further review of the claims file, the Board finds that further action in this appeal is warranted.

In the August 2011 Joint Motion for Remand, with regard to the Veteran's claim for service connection for hypertension, the parties found that the Board erred by failing to obtain a medical nexus examination that addressing whether the Veteran's hypertension was caused by or aggravated by his now service-connected diabetes mellitus type II.  With regard to the Veteran's claim for service connection for erectile dysfunction, while the Board found that the Veteran did not have a current diagnosis of erectile dysfunction, the parties found that the Board failed to provide adequate reasons and bases for determining that the Veteran was not entitled to a medical examination.  The parties further found that the Board failed to adequately address lay evidence regarding persistent or recurrent symptoms of this condition.

The Board finds that VA examinations should be provided to the Veteran for his claims for service connection for hypertension and erectile dysfunction.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report symptoms , he is not competent to diagnose or to relate any current hypertension or erectile dysfunction to his active service or service-related diabetes mellitus type II.  In addition, it is unclear whether the Veteran has a current diagnosis of erectile dysfunction.  As it remains unclear to the Board whether the Veteran has hypertension or erectile dysfunction that is related to his service or service-connected diabetes mellitus type II disabilities, and in light of the points raised in the Joint Motion, the Board finds that VA examinations are necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

It also appears that additional records should be obtained.  A review of the claims file shows that the most recent VA medical records are dated in January 2009.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since January 2009.

2.  Schedule a VA examination to determine the nature and etiology of any current hypertension.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

	(a)  Diagnose any current hypertension.

	(b)  Is it at least as likely as not (50 percent probability or more) that any hypertension was incurred in or aggravated by the Veteran's service or did such disorder have its onset within one year of active service?  

(c)  Is it at least as likely as not (50 percent probability or more) that any hypertension is proximately due to or the result of any service-connected disability diabetes mellitus type II?

	(d)  Is it at least as likely as not (50 percent probability or more) that any hypertension has been aggravated (permanently increased in severity beyond the natural course of the condition) by the service-connected diabetes mellitus type II?

3.  Schedule a VA examination to determine the nature and etiology of any current erectile dysfunction.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

	(a)  Diagnose any current erectile dysfunction.

(b)  Is it at least as likely as not (50 percent probability or more) that any erectile dysfunction was incurred in or aggravated by the Veteran's service?  The examiner must consider the Veteran's statements regarding the incurrence of erectile dysfunction, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it at least as likely as not (50 percent probability or more) that any erectile dysfunction is proximately due to or the result of any service-connected disability diabetes mellitus type II?

(d)  Is it at least as likely as not (50 percent probability or more) that any erectile dysfunction has been aggravated (permanently increased in severity beyond the natural course of the condition) by the service-connected diabetes mellitus type II?

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

